Notice of Pre-AIA  or AIA  Status
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         The application has been amended as follows:
          In the Specification:
          (1) In paragraph [0015], line 3, after “hinge”, --14-- has been added.
          (2) In paragraph [0015], line 4, after “notch”, --37-- has been added.  
          (3) In paragraph [0015], line 6, after “ribs” (second occurrence), --24-- has been added.
          (4) In paragraph [0016], lines 2 and 3, after “hinge”, --14-- has been added.
          (5) In paragraph [0016], line 7, “tap” has been changed to --a tab 38--.
          (6) In paragraph [0016], line 7, after “notch”, --37-- has been added.
          (7) In paragraph [0019], line 1, after “cutter”, --10-- has been added.
          (8) In paragraph [0019], line 2, after “insert”, --50-- has been added.
          (9) In paragraph [0019], line 2, after “blades”, --34-- has been added.
          (10) In paragraph [0020], line 8, after “ribs”, --24-- has been added.
          (11) In paragraph [0020], line 9, after “blades”, --34-- has been added.

          (13) In paragraph [0020], line 10, after “pills”, --60-- has been added.
          (14) In paragraph [0020], line 10, after “portion”, --20-- has been added.
          (15) In paragraph [0020], line 11, after “portion”, --30-- has been added.
          (16) In paragraph [0021], lines 1, 3, 5 and 6, after “ribs”, --24-- has been added.
          (17) In paragraph [0021], lines 1, 7 and 10, after “blades”, --34-- has been added.
          (18) In paragraph [0021], lines 3, 5 and 7, after “pill”, --60-- has been added.
          (19) In paragraph [0021], line 4, after “pill” (all three occurrences), --60-- has been added.
          (20) In paragraph [0021], line 5, after “indentations”, --28-- has been added.
          (21) In paragraph [0021], line 6, after “portion”, --20-- has been added. 
          (22) In paragraph [0021], line 7, after “portion”, --30-- has been added.
          (23) In paragraph [0021], line 7, after “pills”, --60-- has been added. 
          (24) In paragraph [0021], line 8, after “blades” (both occurrences), --34-- has been added.
          (25) In paragraph [0021], line 9, after “insert”, --50-- has been added.
          (26) In paragraph [0021], lines 9 and 10, after “spring”, --32-- has been added.
          (27) In paragraph [0021], line 10, after “slot”, --26-- has been added.
          In the Claims:
          (1) In claim 1, line 2, after “ribs” (first occurrence), --for positioning pills-- has been added.
          (2) In claim 1, line 2, after “wherein”, --the-- has been added.
          (3) In claim 1, line 8, after “spring”, --to be movable with the spring for ejecting a portion of a cut pill stuck between the blades-- has been added.

          (5) In claim 5, line 2, after “has”, --a-- has been added.
          (6) In claim 7, line 3, “the” (second occurrence) has been deleted.
          (7) In claim 7, line 3, “pill” has been changed to --pills--.
          (8) In claim 9, line 1, “(Withdraw – Currently Amended)” has been changed to --(Currently Amended)--.
          (9) In claim 9, line 2, after “wherein”, --the-- has been added.
          (10) In claim 9, line 3, after “indentations”, --for positioning pills-- has been added.
          (11) In claim 9, line 11, after “spring” (second occurrence), --to be movable with said spring for ejecting a portion of a cut pill stuck between the blades-- has been added.
          (12) In claim 10, line 1, “(Withdrawn)” has been changed to --(Original)--.
          (13) In claim 10, line 2, “with” has been changed to --by--.  
          (14) In claim 11, line 12, after “pill”, --with the blades-- has been added.
          (15) In claim 11, line 13, “.” has been changed to --; and--
          (16) In claim 11, after line 13, the following limitation has been added.
                  --pivoting the top cover away from the bottom cover so that the portion of the cut medicine pill stuck between the blades is ejected by the triangular insert and the spring.--
2.       Authorization for this examiner’s amendment was given in an interview with Mr. on June 22, 2021.
Drawing Changes Required

           (1) In Figs.1, 3 and 4, reference numeral “37” should be added to show the notch corresponding to a tab on the bottom portion 30 of the cutter 10 for closing the cutter 10.
           (2) In Figs.1, 3 and 4, reference numeral “38” should be added to show a tab corresponding to a notch on the top portion 20 of the cutter 10 for closing the cutter 10.
           In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowable over the prior art of record because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed medicine pill cutter (10) comprising, among other things, a spring (32) positioned between two blades (34) arranged in a V-shape (36) on a bottom portion (30) of the cutter (10), the V-shape (36) corresponding to a triangular slot (26) formed by two side ribs (24) on a top portion (20) of the cutter (10), and an insert (50) connected to the spring (32).  The advantage of having the insert (50) is that the insert (50) is movable by the spring (32) to push the portion of the cut pill (60) that is stuck between the blades (34) out of the triangular slot (26, see paragraph [0021], lines 7-10 of the specification).  In other words, the insert (50) and the spring (32) assist a center divided pill section to be ejected away from the two blades (34, see paragraph [0020], lines 2-4 of the specification).    


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724